FILED
                            NOT FOR PUBLICATION                                 JAN 05 2010

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARIA SANCHEZ, individually and on               No. 08-55553
behalf of all others similarly situated,
                                                 D.C. No. 2:07-cv-07196-R-RC
              Plaintiff - Appellant,

  v.                                             MEMORANDUM *

COMPANIA MEXICANA DE
AVIACION S.A., doing business as
Mexicana Airlines,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                        Argued and Submitted May 5, 2009
                               Pasadena, California

Before: RYMER, KLEINFELD and SILVERMAN, Circuit Judges.

       Sanchez filed suit, on behalf of herself and a proposed class, against

Mexicana alleging it unlawfully charged and collected a Mexican tax when she


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
purchased a ticket for a flight from California to Mexico. The district court

granted summary judgment to Mexicana because Sanchez’s claims are preempted

by the Airline Deregulation Act of 1978, 49 U.S.C. § 41713(b), fail to state a

contract claim, are time-barred, and she lacks standing to bring the claims on her

own behalf and on behalf of her proposed class. We agree the claims are time-

barred and thus affirm on that basis; it is therefore unnecessary to reach the other

issues presented.

      The applicable statute of limitations is four years. Cal. Code Civ. P.

§ 337(1). Sanchez concedes she filed her complaint more than four years after she

bought the ticket. “California courts have often stated the maxim that ‘in ordinary

tort and contract actions, the statute of limitations begins to run upon the

occurrence of the last element essential to the cause of action. The plaintiff’s

ignorance of the cause of action does not toll the statute.’” April Enters., Inc. v.

KTTV, 195 Cal. Rptr. 421, 432 (Cal. App. 1983) (internal alterations omitted)

(quoting Neel v. Magana, Olney, Levy, Cathcart & Gelfand, 491 P.2d 421 (Cal.

1971)). We reject Sanchez’s argument for application of the “discovery rule” to

toll the statute of limitations. Mexicana did not charge Sanchez for the tax in

secret (it was listed as a separate item on her ticket) and Sanchez reasonably could

have discovered the alleged unlawful conduct before the statute of limitations
expired. See Gryczman v. 4550 Pico Partners, Ltd., 131 Cal. Rptr. 2d 680, 682

(Cal. App. 2003); April Enters., 195 Cal. Rptr. at 437.

      AFFIRMED.